Citation Nr: 0105256	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-21-076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the cervical spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Osgood-Schlatter's disease of the left knee, with leg 
problem.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1960 to July 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's claims 
that new and material evidence had been submitted to reopen 
claims of entitlement to service connection for arthritis of 
the cervical spine, and Osgood-Schlatter's disease of the 
knees, with leg problem.  

In August 1999, the RO denied a claim for "Osgood-
Schlatter's disease of the knees, with leg problem."  The RO 
thus framed the issue as whether new and material evidence 
had been submitted to reopen a claim for a bilateral knee 
condition.  However, in its March 1961 decision, the Board 
denied a claim for a left knee disability only, and the 
claims file does not contain any medical evidence showing 
that the veteran has a right knee disability.  Accordingly, 
the Board has framed the issue as stated on the cover page of 
this decision.  


FINDINGS OF FACT

1.  In March 1961, the Board denied claims of entitlement to 
service connection for a neck disability and a left knee 
disability.

2.  The evidence received since the Board's March 1961 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matters under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims. 


CONCLUSIONS OF LAW

1.  The Board's March 1961 decision, which denied claims of 
entitlement to service connection for a neck disability and a 
left knee disability, was final.  38 U.S.C.A. § 7104(b) (West 
1991).

2.  New and material evidence has not been received since the 
Board's March 1961 decision denying the veteran's claims for 
service connection for a neck disability and a left knee 
disability; thus the claims for arthritis of the cervical 
spine, and Osgood-Schlatter's disease of the left knee, with 
leg problem, are not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision, dated in September 1960, the RO denied claims 
for service connection for arthritis of the cervical spine, 
and Osgood-Schlatter's disease of the knees.  The veteran 
appealed, and in March 1961, the Board denied the claims, 
which were redescribed as claims for a neck disability and a 
left knee disability.  The Board's decision was final.  See 
38 U.S.C.A. § 7104(b).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.  In April 1999, the veteran filed to 
reopen his claims, and in August 1999 the RO determined that 
no new and material evidence had been submitted to reopen 
claims of entitlement to service connection for arthritis of 
the cervical spine, and Osgood-Schlatter's disease of the 
knees, with leg problem.  The veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the Board's March 
1961 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the Board's March 1961 
decision included service medical records.  These records 
included a report from a private physician, A. H. Swain, 
M.D., dated in May 1960, in which Dr. Swain stated that he 
had treated the veteran for an injury to the cervical spine 
in January 1959, which the veteran had received at school.  
X-rays revealed partial spondylexarthrosis of the cervical 
region.  The veteran's entrance examination report, dated in 
March 1960, did not show any disabilities of the neck or 
knees.  The veteran began complaining of neck pain in April 
1960, and he was noted to have had a probable old whiplash 
injury to the neck.  The veteran dated his symptoms to an 
incident in which he was caught around the neck while playing 
football.  X-rays were negative.  The assessment was 
"probable traumatic arthritis."  He also complained of pain 
in the knees, and X-rays revealed Osgood Schlatter's disease, 
left leg.  The veteran's separation examination report, dated 
in July 1960, shows that he was determined to have Osgood 
Schlatter's disease, left tibia, "E.P.T.S." (existed prior 
to service).  Service medical records indicate that the 
veteran was discharged due to his Osgood Schlatter's disease.

Post-service medical records consisted of a report from L. G. 
Fincher, M.D., dated in October 1960, in which Dr. Fincher 
stated that the veteran had requested treatment for low back, 
hip and leg pain.  Dr. Fincher indicated that the veteran had 
enlargement of the tibial tubercles.  A VA examination 
report, dated in October 1960, shows that the veteran 
reported that he had received a neck injury while playing 
football in 1958.  He further reported pain and weakness in 
his knees which began during service.  On examination, the 
left knee was 3/8 inch greater in circumference than the 
right knee.  X-rays of the spine and knees were within normal 
limits.  The diagnosis was that there was no evidence of 
orthopedic disease of the cervical spine or knees.  

Based on this evidence, the RO denied the claims in September 
1960.  The veteran appealed, and in March 1961, the Board 
denied the claims.  The Board determined that the veteran's 
spondylexarthrosis of the cervical region and disability of 
the left knee (i.e., Osgood Schlatter's disease) had existed 
prior to his service, and that these disabilities were not 
aggravated by the veteran's service.  The Board also found 
that the evidence did not show that the veteran had arthritis 
of the cervical spine.  In regard to cervical 
spondylexarthrosis, such was not substantiated by the 
findings.  

Evidence received since the Board's March 1961 decision 
includes a service medical record, specifically a Medical 
Board Report (AF Form 618), dated in July 1960, which shows 
that the veteran was diagnosed with Osgood Schlatter's 
disease, left tibia, which existed prior to service and which 
had not been aggravated by service.  The report shows that it 
was recommended that the veteran be discharged due to this 
condition.  

Generally, for a successful claim, at a minimum a claimant 
must present: (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The only medical evidence that the veteran has submitted is 
the previously described July 1960 AF Form 618.  This 
document was not of record at the time of the Board's March 
1961 decision.  However, this document is cumulative.  At the 
time of the Board's March 1961 decision, other service 
medical records were of record which indicated that the 
veteran had Osgood Schlatter's disease, left tibia, which 
existed prior to service and which had not been aggravated by 
service.  The Board therefore finds that material evidence 
has not been received to reopen the claims for service 
connection for arthritis of the cervical spine, and Osgood-
Schlatter's disease of the left knee, with leg problem, on 
any basis.  Specifically, the veteran's claim for Osgood 
Schlatter's disease must be denied because he has not 
submitted medical evidence that Osgood-Schlatter's disease of 
the left knee, with leg problem, did not exist prior to 
service, or it was aggravated by his service.  In regard to 
the cervical disability, the Board determined that 
spondylexarthrosis had preexisted service, and that the 
evidence established that he did not have arthritis. Since 
that determination, he had submitted nothing that is relevant 
to the case.  There remains no competent evidence of 
arthritis, no correspondence addressing spondylexarthrosis.  
Therefore, new and material evidence has not been submitted.  

The submitted evidence therefore does not pertain to the 
evidentiary defects which were the basis for the Board's 
March 1961 decision.  The Board further finds that the 
submitted evidence does not bear directly and substantially 
upon the issues at hand.  The Board thus concludes that this 
evidence is not probative of the issues at hand, and is not 
material.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The claims are therefore not reopened.  

The only other pertinent evidence received since the Board's 
March 1961 denial of the claim consists of written statements 
from the veteran, and the transcript from his hearing, held 
in December 1999.  In this oral and written testimony, the 
veteran asserts that he did not have neck or knee 
disabilities prior to service, or, in the alternative, that 
his neck and left knee disabilities were aggravated by his 
service, to include as the result of having to wear a helmet 
and boots.  The Board notes that at his hearing, the veteran 
stated that he had not received treatment for his neck since 
separation from service, and that he did not believe that he 
had a chronic neck condition.  

The veteran's assertions are within the scope of arguments 
which were of record at the time of the Board's March 1961 
decision.  In addition, laypersons are not competent to give 
a medical opinion as to diagnosis, causation or aggravation.  
Therefore, these statements are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321  
(1999), and are insufficient to reopen the claims.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 
Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence not having been received, the 
claims of entitlement to service connection for arthritis of 
the cervical spine, and Osgood-Schlatter's disease of the 
left knee, with leg problem, are denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

